DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment to fix §112(b) lack of antecedent basis issues was given in an interview with attorney Nate Quirk on 6/7/2022. 

The application has been amended as follows below, with brackets and bold underlined limitations being the Examiner’s amendments. Applicant’s claim amendments submitted in the filing on 6/1/2022 has been entered. The Examiner’s amendments are modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendments as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
An apparatus for artificial intelligence testing, the apparatus comprising processing circuitry configured to execute instructions that, when executed, cause the apparatus to: 
create initial sample points based on a simulation received at the apparatus; and
employ cyclic evaluation of the simulation until at least one criterion of a stopping criteria is met, wherein employing the cyclic evaluation comprises: 
running the simulation at design points for a set of queries associated with a current iteration of the cyclic evaluation, the design points for an initial iteration being the initial sample points; 
training a set of meta-models of parameter space associated with the simulation for the current iteration and an output of the simulation; 
computing a set of metrics for the current iteration, the set of metrics comprising feature assessment criteria (FAC) function weights for FAC functions, the FAC functions comprising a gradient function and an uncertainty function, the gradient function being weighted based on a gradient determined using a finite difference between the design points as inputs and the output of the simulation, the uncertainty function being weighted based on a measure of disagreement at each design point between each meta-model in the set of meta-models for the current iteration; and 
employing a selected sampling approach to select a new set of queries and a new set of design points associated with the new set of queries for [[the]] a next iteration of the cyclic evaluation, 
the new set of queries and the new set of design points being selected based on the set of metrics for the current iteration and a set of meta-models for [[a]] the next iteration of the cyclic evaluation, 
the set of meta-models for the next iteration of the cyclic evaluation being determined by eliminating selected meta-models from the set of meta-models for the current iteration based on whether an error computed for each of the meta-models for the current iteration exceeds an error threshold, 
the error being computed for each meta-model in the set of meta-models based on the set of meta-models of the current iteration and a previous set of meta-models for a previous iteration.

Claim 12
A method executable via operation of configured processing circuitry, the method comprising: 
creating initial sample points based on a simulation received; and 
employing cyclic evaluation of the simulation until at least one criterion of a stopping criteria is met, wherein employing the cyclic evaluation comprises: 
running the simulation at design points for a set of queries associated with a current iteration of the cyclic evaluation, the design points for an initial iteration being the initial sample points; 
training a set of meta-models of parameter space associated with the simulation for the current iteration and an output of the simulation; 
computing a set of metrics for the current iteration, the set of metrics comprising feature assessment criteria (FAC) function weights for FAC functions, the FAC functions comprising a gradient function and an uncertainty function, the gradient function being weighted based on a gradient determined using a finite difference between the design points as inputs and the output of the simulation, the uncertainty function being weighted based on a measure of disagreement at each design point between each meta-model in the set of meta-models for the current iteration; and 
employing a selected sampling approach to select a new set of queries and a new set of design points associated with the new set of queries for [[the]] a next iteration of the cyclic evaluation,
the new set of queries and the new set of design points being selected based on the set of metrics for the current iteration and a set of meta-models for [[a]] the next iteration of the cyclic evaluation, 
the set of meta-models for the next iteration of the cyclic evaluation being determined by eliminating selected meta-models from the set of meta-models for the current iteration based on whether an error computed for each of the meta-models exceeds an error threshold, 
the error being computed for each meta- model in the set of meta-models based on the set of meta-models of the current iteration and a previous set of meta-models for a previous iteration.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the prior art references do not explicitly teach the claim limitations. 

The following new prior art references are considered:
Acar et. al., “Ensemble of metamodels with optimized weight factors”: teaches meta-models and analysis the meta-models with error computations and computer experiments, i.e. simulations. Wherein weights are used as part of the meta-models, e.g. in factor selection, error minimization, and prediction variance. Acar also teaches optimization generally via gradients and discusses uncertainty in the stress-strain of a vehicle, its distance, speed, and occupant mass. However, Acar does not explicitly teach FAC function weights comprising of gradient function and uncertainty function, and the definitions of the gradient and uncertainty functions as recited in the claims. For instance, the uncertainty in Acar relates mainly to a vehicle and its characteristics, which is wholly different from the uncertainty function recited in the claims. Accordingly, the optimization and gradient disclosed in Acar are distinguishable from the claim limitations.
Cui et. al, “A recommendation system for meta-modeling: A meta-learning based approach”: teaches data sampling for meta-models and describing the meta-model framework. Wherein the sampling and framework comprises consideration of gradients and error values, and purposefully adding uncertainties in the inputs and outputs of the various functions. Cui also considers feature reduction techniques, including a “ReliefF algorithm [that] examines the difference between features of nearby instances and iteratively updates the weight of each feature, where features are selected with higher averaged weight.” However, the ReliefF algorithm is distinguishable from the claim limitations because the values being used for difference computation in the algorithm is different than that recited in the claims. Likewise, the other elements in Cui are distinguishable from the claim limitations. For example, the uncertainty in Cui is computed and purposefully introduced into the dataset, whereas the uncertainty in the claims recite a measure of disagreement between design points of each of the meta-models for a current iteration. Thus, Cui is distinguishable from the claim limitations.
Jin et. al., “The use of metamodeling techniques for optimization under uncertainty”: teaches optimization of meta-modeling techniques with uncertainty. Wherein the uncertainty is based on an optimization model comprising design variables and design parameters and evaluating performance values, constraint feasibility probability, and expected utility. This is distinguishable from the claim limitations, which recites that the uncertainty in the claim recites a measurement of disagreement between design points of each of the meta-models. Thus, Jin is distinguishable from the claim limitations.
Manfren et. al., “Calibration and uncertainty analysis for computer models - A meta-model based approach for integrated building energy simulation”: teaches model calibration for meta-models, wherein the calibration comprises Bayesian, Gaussian, and linear regression techniques. The framework also includes model selection and feature selection that comprises computing variable ranking, an information theoretic ranking criterion, and probability densities. This is distinguishable from the FAC function weights and computations as recited in the claim with regards to the meta-models and data selection. Thus, Manfren is distinguishable from the claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-18, and 20-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128